Title: To Thomas Jefferson from Albert Gallatin, 18 August 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
City of Washington August 18th 1801
I am this moment favored with your letter of the 14th instt. & although I have little to add to mine of yesterday, will send a few lines by Doctr. Bache.
I saw Clay last night; he spoke to me for the first time about office; I threw some general hints about Consulship; but he at once told me that he was not fond of commercial pursuits without which a place of Consul could not be accepted; indeed that he was too obnoxious to merchants, to hope any thing from that quarter—  I do not know very well to whom to apply to fill the vacancy caused by Gen. White’s resignation. That business was, I think, perfectly correct, but it was a transaction altogether of Mr Steele.—It will be very difficult to go on this summer at Norfolk & Charleston, in respect to the Marine hospitals, unless you permit the application of money from adjacent States. Yet I confess it as under the present system a very embarrassing subject.
It is very difficult to obtain a proper collector at Hampton & Mr Page had taken a long time to consider. In this & Savannah, it is very desirable that the places should be filled. They remain the only chasm in our present collectors-arrangement. All the other collectors to whom the circular was written have, rendered their accounts for 1800 except Mr Gerry of Marblehead to whom I have written a very pressing letter; & I have no doubt that hereafter we will make them settle regularly every quarter. The Supervisors of the Southern & Western States will be much more difficult to manage.
I dare say that Jonas Clark of Kennebunk is a federal; but you mistook my meaning. He is Collector & the commission he wanted is that of Inspector of revenue which in small ports Collectors ought to have in order to enable them to do certain duties in relation to distilled spirits. His not having it would not prevent his being collector but might injure the revenue, or interrupt commerce, there being no person to grant certificates of transportation.
Campbell wants to be restored. The Auditor turned him out because he had given the accounts of Dayton & others to Duane. He was 70 dollars in debt to Treasury which had been advanced to him beyond his wages for the purpose of defraying his expenses to Washington. He was sued for the money & Duane had to pay it. He has no employment. The Auditor appoints his own clerks. Can I or ought I to interfere in this case? Gardner who is in the same situation, except that he was not suspected & resigned was also desirous to be restored. His fitness to be a Choctaw agent is not known to me. Duane alone recommends him. I understood a clerk had been appointed by the War Depart. who has resigned & that has suggested the idea to Gardner to apply.
I do not understand on what ground you think that we are free to exclude the prizes of both French & English. That it is our policy cannot be doubted; but it seems to me that we are prevented from pursuing it by our treaties with both nations.
The report of a letter received by Fenwick was unfounded. We have none but flying reports from Egypt, & suggestions on the terms of peace with Portugal & its probable ratification. From Eaton’s last dispatches, & O’Brian’s letter announcing that the Dey of Algiers had written to Tripoli, I am apt to think that there will be no fighting in the Mediterranean, & that the sight of our Frigates will be sufficient to arrange matters there.
Wagner has been requested to forward for signature a pardon in the case of Hopkins.  The city is rather sickly, my family has their share, & they are extremely anxious on that account to move on Capitol hill. I think it will be necessary to indulge them, & I do not foresee any inconvenience from it. It is substituting precisely 20 minutes ride to ten.
With sincere respect & attachment Your most obt. Servt.
Albert Gallatin
